EXHIBIT 99.2 GENTERRA CAPITAL INC. 2 TO THE SHAREHOLDERS Presented herein is your Company’s Annual Report for the Fiscal Period ended September 30, 2010. On May 10, 2010, Consolidated Mercantile Incorporated successfully completed its amalgamation with Genterra Inc. and continued under the name Genterra Capital Inc.Management believes that this amalgamation will establish our Company as a formidable entity with significant cash flows derived from an established and growing commercial real estate portfolio.The merger enables shareholders to be part of a larger corporation with a larger income base and more varied assets and should assist in the financing of future growth, reduce costs and increase efficiencies. Consolidated Mercantile Incorporated was identified as the acquirer of Genterra Inc.Accordingly, the results of operations include the pre-amalgamation results of Consolidated Mercantile Incorporated from January 1, 2010 and the revenues and expenses associated with the acquired assets from the aforementioned amalgamation from May 10, 2010.Revenues for the period under review were $1,603,476 yielding a net loss of $519,069. The Company’s income producing real estate continued to enjoy full occupancy during the period under review.Your directors are extremely pleased with the many important accomplishments resulting from the amalgamation, including our strengthened balance sheet and liquidity.Management continues to seek target acquisitions that they believe will offer future growth and added value to the Company and its shareholders.This includes an ongoing review of the Company’s income producing real estate portfolio to best position it to suit our business objectives and to capitalize on favorable market conditions. We thank our shareholders for their interest and continued support and invite all to attend the upcoming Annual Meeting.For shareholders of the voting class of securities who are unable to attend, a proxy has been enclosed which you should complete and return in the enclosed envelope. On Behalf of the Board, Signed “Fred A. Litwin” Fred A. Litwin President and Chief Executive Officer Tel: Fax: www.bdo.ca BDO Canada LLP Royal Bank Plaza, South Tower 200 Bay Street, 33rd floor, PO Box 32 Toronto, ONM5J 2J8Canada Auditors’ Report To the Shareholders of Genterra Capital Inc. We have audited the consolidated balance sheets of Genterra Capital Inc. (“the Company”) as at September 30, 2010 and December 31, 2009 and the consolidated statements of retained earnings, contributed surplus, operations and other comprehensive income (loss) and cash flows for the nine months and fiscal year respectively then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at September 30, 2010 and December 31, 2009 and the results of its operations and its cash flows for the nine months and fiscal year respectively then ended in accordance with Canadian generally accepted accounting principles. (Signed) “BDO Canada LLP” Chartered Accountants, Licensed Public Accountants Toronto, Ontario January 28, 2011 BDO Canada LLP, a Canadian limited liability partnership, is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. GENTERRA CAPITAL INC. CONSOLIDATED BALANCE SHEETS (Expressed in Canadian Dollars) September 30, December 31, (Note 1) ASSETS Current Cash and cash equivalents $ $ Marketable securities Accounts receivable (Note 4) Prepaid expenses and deposits Current portion of notes receivable (Note 6) Future income taxes(Note 14) - Unrealized rental income (Note 5) - Investment (Note 7) - Rental real estate properties(Note 8) - Intangible assets (Note 9) - Future income taxes(Note 14) - $ $ LIABILITIES Current Accounts payable and accrued liabilities (Note 10) $ $ Income taxes payable Current portion of long-term debt (Note 11) - Future income taxes (Note 14) - Long-term debt(Note 11) - Future income taxes(Note 14) - Deferred gain (Note 12) - Intangible liabilities (Note 9) - Retractable preference shares(Note 13 (b)(i)) - SHAREHOLDERS’ EQUITY Capital stock (Note 13 (b)(ii)) Contributed surplus Retained earnings $ $ See accompanying notes to consolidated financial statements. APPROVED ON BEHALF OF THE BOARD: Signed “Fred A. Litwin” Director Signed “Stan Abramowitz” Director Fred A. Litwin Stan Abramowitz GENTERRA CAPITAL INC. CONSOLIDATED STATEMENTS OF RETAINED EARNINGS (Expressed in Canadian Dollars) Nine months ended September 30, Year Ended December 31, (Note 1) BALANCE, beginning of year $ $ Excess of cost of shares over stated value purchased from dissenting shareholders for cancellation (Note 13 (c)) ) - Net loss for the year ) ) BALANCE, end of year $ $ CONSOLIDATED STATEMENTS OF CONTRIBUTED SURPLUS (Expressed in Canadian Dollars) Nine months ended September 30, Year Ended December 31, (Note 1) BALANCE, beginning of year $ $ Excess of carrying amount of Class A preference shares redeemed over redemption amount (Note 13(c)) - Equity portion of Class A preference shares, series 1 issued on amalgamation (Note 1) - BALANCE, end of year $ $ See accompanying notes to consolidated financial statements. GENTERRA CAPITAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Expressed in Canadian Dollars) Nine months ended September 30, Year Ended December 31, (Note 1) REVENUE Rent $ $
